S44 (Rev. 02/19)

The IS 44 civil cover sheet and the information contained herein neither replace nor su
provided by lacal rules of court. This form, approved by the Judicial Conference of th

-cv-02914-JDW Documenti Filed 07/03/1

CIVIL COVER SHEET

purpose of initiating the civil docket sheet, (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

| PE? 2914

pplement the filing and service of pleadings or other papers as required by law, except as
ec Binited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
EFRAN SANTOS CRUZ,

(b} County of Residence of First Listed Plaintiff
{EXCEPT IN U.S. PLAINTIFF

if) Attomeys (Firm Name, Address, and Telephone Nt
Niéhalas J. Sansone, Esq., Cooper Levenson

1415 Marlton Pike E., Suite #205, Cherry Hill, NJ

eA,
08034

856-857-5508, nsansone@cocperlevenson.com

  
   

DEFENDANTS

NOTE:

Attorneys (if Known)

 

GREG WALCZAK and

IN LAND CONDEMNATION AS.
THE TRACT OF LAND INV!

E

  

ES, USE THE LOC

    
   

 

Lo.
IE. BASIS OF JURISD GTION (Place an "X" in Gne Box Only)

1 U.S. Goverament

Plaintiff

f¥} 2 U.S. Goverment
Befendant

3 Federal Question
(U.S. Government Not a Party)

G4 Diversity

(indicate Citizenship of Parties in item IH)

 

IIL. CFTIZENSHIP OF PRI

(For Diversity Cases Only)

Citizen of This State

Citizen of Another State

Citizen or Subject of a a

Foreign Country

 

 

IV. NATURE OF SUIT riace an wx" it One Box Only}

 

 

 
  
  

l Incorporated or Principal Place

of Business In Th

a2

Tacorporated aid Principal Place

is State

 

05

of Business In Another State

3

O 3 Foreign Nation

   
 

   

Click here for: Nature of

Suit Code Descriptions.

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

SESE! CONTRACT:® 2 TORTS ® 2 FORFEITURE/PENALTY & 1: ANKRUPTCY22: SOTHER-STATUTES
0 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure O) 422 Appeal 28 USC 158 (1 375 False Claims Act
0 120 Marine (3 350 Airplane O 365 Personai Injury - of Property 21 USC 881 [0 423 Withdrawal 4 376 Qui Tam (31 USC
130 Miller Act 7) 355 Airplane Product Product Liability O 690 Other 28 USC {57 3729{a}}
O 140 Negotiable instrument Liability 1 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment | CF 320 Assault, Libel & Pharmaceutical SeS PERT Y RE £)0 410 Antitrust
& Enforcement of Judgment Slander Personal Ingury O 820 Copyrights G 430 Banks and Banking
C) 151 Medicare Act O 33) Federal Employers’ Product Liahility 0 830 Patent G 450 Commerce
( 152 Recovery of Defaulted Liability CO) 368 Asbestos Personal a CO) 435 Patent - Abbreviated CF 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | [1 470 Racketeer Influenced and
(Excludes Veterans} €1 345 Marine Product Liability (7_840 Trademark Comupt Organizations
C1 £53 Recovery of Overpayment Liability PERSONAL PROPERFY Ps peece LABORA: shee SOEIAL SECURITY 407 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle O 370 Other Fraud 710 Fair Labor Standards O 861 HIA (13956) O 485 Telephone Consumer
0 £60 Stockholders’ Suits (1 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
(1 190 Other Contract Product Liability C) 380 Other Personal 720 Labor/Management O 863 DEWC/DIWW (405(g)} [C1 490 Cable/Sat TV
(1 £95 Contract Product Liability | 360 Other Personal Property Damage Relations G 864 SSID Title XVI O 850 Securitics/Commodities/
C1) £96 Franchise injury O 385 Property Damage 0 740 Railway Labor Act (3 865 RSI (405(g)) Exchange
0 362 Personal Enjury - Product Liability OG 751 Family and Medical O 890 Other Statutory Actions
Medical Maipractice Leave Act 0 891 Agricultural Acts
wee REAL PROPERTY: ess CTVIG RIGHTS 2225" PRISONER PETITIONS ©: [01 790 Other Labor Litigation 22 BEDERAL TAX SUIFS: 22 | 893 Environmental Matters
OG 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 01 791 Employee Retirement O 870 Taxes (U.S. Plaintiff C895 Freedom of Information

O 220 Foreclosure

O 230 Rent Lease & Ejectment
O) 240 Terts to Land

O) 245 Tort Product Liability
O 290 All Other Real Property

 

£7 441 Voting
7 442 Einployment
07 443 Housing/

Accommodations
0 445 Amer. w/Disabilities -

Employment

07 446 Amer, w/Disabilities -

Other
CJ 448 Education

(1 463 Alten Detainee

1 $10 Motions to Vacate
Sentence

O $30 General

O $35 Death Penalty

Other:

11 540 Mandamus & Other

C7 550 Civil Rights

0 555 Prison Condition

(7 560 Civil Detainee -
Conditions of
Confinement

 

Income Security Act

 

 

“IMMIGRATION

 

 

C1 465 Other Immigration
Actions

 

O 462 Naturalization Application

or Defendant)
¢1 871 IRS—-Third Party
26 USC 7609

 

 

Act

OF 896 Arbitration

C) 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O $50 Constitutionality of
State Statutes

 

4 ORIGIN (Place an “x” it One Box Only)

ALI Original 2 Removed from O 3 Remanded from © 4 Reinstatedor © § Transferred from © 6 Multidistrict 18 Multidistrict
Proceeding State Court Appellate Court Reopened Another Bistrict Litigation - Litigation -
(specifiy Transfer Direct File

 

\W CAUSE OF ACTION

 

Cite the U.S, Civil Statute under which you are filing (De uot cite jurisdictional statutes unless diversity):
FLSA 29 U.S.C. Section 201, et seq.

Brief description of cause:

 

VIL REQUESTED IN
COMPLAINT:

CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIII, RELATED CASE(S)

(See instructions):

DEMAND $

JURY DEMAND:

“Le
CHECK. YES only if demanded in Wn
Ps)

 

aint:

O Yes oO

JULL4 2019

 

 

IF ANY JUDGE DOCKET NUMBER
DATE SP ATURE.OF APTORNEY OF RECORD
07/03/2019 x SLA i WANA ALO
"FOR OFFICE USE ONLY Yee w
RECEIPT # AMOUNT APPLYING IFP JUBGE MAG, JUDGE
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SPA GO ron aie sn SEATA BIRTRICE | GQUBP /03/19 Pagg got 13
AL ag

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 44 Sea Ssz. Pi ate nb, A, YA (Feo
Address of Defendant: 425” = DEE Mo wt “Si. Prana . PA IQval 4 Stoo Sstpae 2s, Roatsmumn, Pa \AoLe

Place of Accident, Incident or Transaction: Pa CADELE the A , PAN

 

RELATED CASE, IF ANY:
Case Number: fF FCET DiMA cousuyf Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. 1s this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual?

 

 

 

 

 

 

 

I certify that, to my knowledge, the within case is | [:} is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
DATE: 4\ 3 | LA Nictocas StS onbiS” 27a.

, Aitorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

 

 

 

 

Federal Ouestion Cases: B. Diversity Jurisdiction Cases:
Indemnity Contract, Marine Contract, and All Other Contracts fF] 1. Insurance Contract and Other Contracts
FELA L] 2. Airplane Personal Injury
Jones Act-Personal Injury [] 3. Assault, Defamation
Antitrust CI 4. Marine Personal Injury
. Patent [| 5. Motor Vehicle Personal Injury
6. Labor-Management Relations i] 6 Other Personal Injury (Please specify):
7. Civil Rights [i 7. Products Liability
8. Habeas Corpus C1 #8. Products Liability - Asbestos
["] 9. Securities Act(s) Cases E] 9. Alt other Diversity Cases
10. Social Security Review Cases (Please specify):
LI 1. Altother Federal Question Cases
(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration)
L , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c} (2), that fo the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought. *

DATE:

 

Aftorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ, 609 (5/2018)
Case 2:19-cv-02914-JDW Document1 Filed 07/03/19 Page 3 of 13

J 2D IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
EFRAN SANTOS CRUZ, : CIVIL ACTION

GREG WALCZAK and MERIDIAN CONTRACTORS: ™ 9

AND CONSULTANTS, LLC

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

 

NO.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. C)

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for a detailed explanation of special

 

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. x)
07/03/2019 . i i UL A Nicholas J. Sansone, Esquire
Date Attorney-at-law Attorney for Plaintiff
856-857-5508 856-795-8641 nsansone@cooperievenson.com
Telephone FAX Number E-Mail Address

(Cty. 660} 10/02

 

 
Case DU" Document 1 Filed 07/03/19 Page 4 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Efran Santos Cruz

4644 Ella Street 3

Philadelphia, PA 19120 : 41 (0)
v. : Civil Action No.

Greg Walczak

425 Edgemont Street,

Philadelphia, Pennsylvania 19137

   

And

Meridian Contractors and
Consultants, LLC

560 State Rd. Suite 202
Bensalem, Pennsylvania 19020

COMPLAINT

1. Plaintiff Efran Santos Cruz is an adult individual
residing at the above address.

2. Defendant Greg Walczak is an adult individual residing
at the above address (“Defendant Walczak”).

3. Defendant Meridian Contractors and Consultants, LLC,
is a business entity operating under the laws of the
Commonwealth of Pennsylvania with its principal place of
business located at 560 State Rd., Suite 202, Bensalem, PA 19020
(“Meridian”). Meridian is a construction company offering a
variety of services in the property renovation and building

industry.

 

 
Case 2:19-cv-02914-JDW Document1 Filed 07/03/19 Page 5 of 13

4, At all times material hereto, Defendant Waliczak was
the owner, president and/or principal of Meridian (collectively
hereafter as “Defendants”).

5. Jurisdiction over the Fair Labor Standard Act (“FLSA”)
claim is proper under 28 U.S.C. §1331.

6. Jurisdiction over the State Law Claims is proper under
28 U.S.C. §1367.

7. Venue is proper under 28 U.S.C. §1391.

8. The instant action stems from Defendants’ failure to
pay Plaintiff for labor on various projects which were completed
in or about July 2017 through October 2017.

9. During this timeframe, Plaintiff was employed as a
mason for Aspen Construction Services, Inc. (“Aspen”). He was
paid $25.00 per hour in this capacity.

10. Throughout the aforementioned timeframe, Defendants
utilized Plaintiff to perform work in furtherance of Meridian’s
business projects. Defendant Walczak also utilized Plaintiff's
services for his own personal projects.

11. Defendant Walczak had been hired by Aspen Construction
as a project manager in or about April or May 2017.

12. Defendant Walczak proceeded to engage in conduct

throughout his employment at Aspen wherein he regularly
2
Case 2:19-cv-02914-JDW Document1 Filed 07/03/19 Page 6 of 13

conducted work unrelated to Aspen projects and in furtherance of
Meridian’s work i.e. bids Meridian had procured.

13. Defendant Walezak misrepresented to Plaintiff that the
work he was being asked to perform, as it relates to any bid
work, were Aspen projects.

14. Specifically, Defendants failed to compensate
Plaintiff for work performed by Plaintiff as part of renovation
improvements performed on the Green Street Friends School in
Philadelphia, work which was completed in or about the end of
July 2017.

15. Plaintiff's work involved laying brick, performing
window installation and window sealant/patch work and other
lintel related work.

16. Plaintiff performed work at the Green Street School
Friends School for six weeks, appearing at the job-site two to
three times a week, between eight to ten hours a day at §25.00
an hour.

17. Plaintiff initially believed this labor was for a bid
procured by Aspen; in fact, this was related to Meridian’s work

on a bid procured solely by Meridian.
Case 2:19-cv-02914-JDW Document1 Filed 07/03/19 Page 7 of 13

18. In sum, Defendants have failed to pay at or in excess
of $2,500.00 in wages owed to Plaintiff on the Green Street
Friends School renovation project.

19. In July through August, 2017, Plaintiff performed
certain chimney improvement work for Defendants on various
residential and/or commercial properties. This included cleaning
said chimneys and otherwise restoring brick on various
properties as required.

20. Plaintiff spent two days on the work sites for nine
hours a day at his standard $25.00/hour and was not compensated
for said work at or in excess of $450.00 by Defendants.

21. In August through September 2017, Defendants hired
Plaintiff for work for improvements and renovations to the Metro
Diner on West Street Road in Warminster, Pennsylvania.

22. Plaintiff performed certain stucco and construction
work at this site for four weeks at two to three days per week
at nine to ten hours per day at his standard rate of $25.00 per
hour.

23. Upon information and belief, Defendants still owe
Plaintiff for approximately twelve business days for wages
totaling at or in excess of $4,000.00-$5,000.00 inclusive of

overtime.
Case 2:19-cv-02914-JDW Document1 Filed 07/03/19 Page 8 of 13

24. Plaintiff also performed certain garage renovations
and improvements for Defendant Walczak’s home in September 2017,
said work which took two days at eight hours a day at the
Standard rate of $25.00/hour or at or in excess of $400.00.

25. Plaintiff has not been paid in any way for his
services for this work which was wholly in furtherance of
Defendant Walezak’s personal property.

COUNT I-BREACH OF CONTRACT
PLAINTIFF EFRAN SANTOS CRUZ V. DEFENDANT WALCZAK

 

26. Plaintiff incorporates by reference the preceding
paragraphs as if fully set forth herein.

27. At all times relevant hereto, Plaintiff and Defendant
Walcezgak had an agreement, evidenced by the conduct of the
parties and the work done by Plaintiff, in which the Plaintiff
agreed to provide his services as a mason in return for full
compensation for said labor from Defendants.

28. Defendant accepted the value of the services performed
by Plaintiff but has failed to compensate Plaintiff in full for
said services despite the work being done fully and
satisfactorily by Plaintiff.

29. Plaintiff engaged in no conduct in performing said
services which would constitute a breach of any agreement he

5
Case 2:19-cv-02914-JDW Document1 Filed 07/03/19 Page 9 of 13

agreed to undertake for Defendants and at all times, his work
was complete and in accordance with what was requested.

30. As a direct and proximate cause of the Defendant's
breach of contract, Plaintiff has been damaged with direct
monetary losses of the income he would have earned had he been
fully compensated.

31. These damages, as well as any other compensatory
damages, consequential damages, interest, attorney’s fees and
costs were a foreseeable result of Defendant’s breach.

COUNT TI - NEGLIGENT MISREPRESENTATION

PLAINTIFF EFRAN SANTOS CRUZ v. DEFENDANTS WALCZAK AND
MERIDIAN

 

32. Plaintiff incorporates by reference the preceding
paragraphs as if fully set forth herein.

33. As set forth above, Defendants represented to
Plaintiff that they would compensate Plaintiff for the labor
services he provided for the above projects but did not pay
Plaintiff what he is fully owed.

34. These misrepresentations and/or omissions were
negligently made to induce Plaintiff to engage work for
Defendants and, as detailed below, to mislead Plaintiff into

believing he was performing labor for his employer Aspen when he
Case 2:19-cv-02914-JDW Document 1 Filed 07/03/19 Page 10 of 13

was indeed furthering Defendants’ own business and/or personal
interests.

35, Plaintiff reasonably relied upon these
misrepresentations and performed work for Defendants.

36. Defendants either knowingly or negligently represented
to the Plaintiff that they would compensate Plaintiff for work
done as part of the above projects and/or Plaintiff had an
expectation that Aspen would pay his wages until it was
discovered he was not engaging in Aspen related work and
subsequently never paid.

37. As a direct and proximate result of Defendants’
negligent misrepresentations, Plaintiff incurred economic loss
and has been damaged.

38. As a direct and proximate result of Defendants’
negligent misrepresentations, Plaintiff has been damaged and is
entitled to all monies owed him as a matter of law for the above
referenced work.

COUNT III-QUANTUM MERUIT

PLAINTIFF EFRAN SANTOS CRUZ v. DEFENDANTS WALCZAK AND
MERIDIAN

 

39, Plaintiff incorporates by reference the preceding

paragraphs as if fully set forth herein.
Case 2:19-cv-02914-JDW Document 1 Filed 07/03/19 Page 11 of 13

40. Defendants have received the benefit of services
provided by Plaintiff during work as detailed above.

41, Plaintiff is entitled by reason of quantum meruit to
the reasonable value of services provided to the Defendants for
which Defendants have failed and refused to compensate
Plaintiff.

COUNT IV - FAIR LABOR STANDARDS ACT

PLAINTIFF EFRAN SANTOS CRUZ V. DEFENDANTS WALCZAK AND
MERIDIAN

 

 

42, Plaintiff incorporates by reference the preceding
paragraphs as if fully set forth herein.

43. Plaintiff is an employee entitled to the Fair Labor
Standards Act (“FLSA”) protection and Defendants are an employer
required to follow FLSA mandates.

44, Defendants violated the FLSA by failing to pay
Plaintiff for all hours worked.

45. In violating the FLSA, Defendants acted willfully and
with reckless disregard of all clearly applicable FLSA
provisions requiring payment.

COUNT V -— PENNSYLVANIA MINIMUM WAGE ACT

PLAINTIFF EFRAN SANTOS CRUZ V. DEFENDANTS WALCZAK AND
MERIDIAN

 

 

46. Plaintiff incorporates the previous paragraphs as if

fully set forth at length herein.

8
Case 2:19-cv-02914-JDW Document 1 Filed 07/03/19 Page 12 of 13

47, Plaintiff is an employee entitled to the Pennsylvania
Minimum Wage Act ("“PMWA”) protections and Defendants are an
employer required to follow the PMWA mandates,

48. The PMWA requires Defendants to pay Plaintiff
compensation calculated at 150% of their regular pay rate for
all hours worked in excess of forty hours per week.

49. Defendants violated the PMWA by failing to pay
Plaintiff compensation for all hours worked in excess of forty
hours per week.

50. in violating the PMWA, Defendants acted willfully and
with reckless disregard of all critically applicable PMWA
provisions requiring payment.

COUNT VI -—- PENNSYLVANIA WAGE PAYMENT AND COLLECTION LAW

PLAINTIFF EFRAN SANTOS CRUZ V. DEFENDANTS WALCZAK AND
MERIDIAN

 

 

51. Plaintiff incorporates the previous paragraphs as if
fully set forth at length herein.

52. Plaintiff is an employee entitled to the Pennsylvania
Wage Payment and Collection Law (“PWPCL”)’s protections and
Defendants are an employer required to follow the PWPCL

mandates.
Case 2:19-cv-02914-JDW Document 1 Filed 07/03/19 Page 13 of 13

53. PWPCL requires employees to be compensated for all
hours worked,

54, Defendants violated the PWPCL by failing to pay
Plaintiff for ail hours worked and for the reimbursement of
expenses provided to all employees.

55. In violating the PWPCL, Defendants acted willfully and
with reckless disregard of all clearly applicable PWPCL

provisions regarding payment.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff seeks the following relief:

A. Payment of all unpaid regular wages;

B. Liquidated damages, penalties and/or pre-judgment
interest;

c. Attorneys’ fees and costs as allowed by statute; and

D. Any other relief that this Court deems just and
proper.

COOPER LEVENSON, P.A.
ae “

   

BY: //.
NICHOLAS J. SANSONE, ESQUIRE
Attorney for Plaintiff

10
